IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KENNETH BACON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1203

STATE OF FLORIDA,

     Appellee.
______________________/


Opinion filed July 3, 2014.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Kenneth Bacon, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.